DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 been entered.

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,381,596 B2 (previously Application No. 15/973,289) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of 11/22/2021 has been entered.
Disposition of claims: 
Claims 2, 14, and 17 have been canceled.
Claims 1, 3-13, 15-16, and 18-21 are pending.
Claims 1 and 21 have been amended.
The amendments to claims 1 and 21 have overcome the rejections of claim 21 under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Chai et al. (“Theoretical investigations into optical and charge transfer properties of donor-acceptor 1,8-naphthalimide derivatives as possible organic light-emitting materials” J. Mol. Structure 2016, vol. 1103, page 177-182, hereafter Chai) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 36 through third paragraph of page 39 of the reply filed 11/22/2021 regarding the rejections of claims 1 and 3-18 under 35 U.S.C. 103 over Forrest/Naito/Gu, the rejections of claims 16-19 under 35 U.S.C. 103 over Forrest/Naito/Wang, and the rejection of claim 20 under 35 U.S.C. 103 over Forrest/Naito/Pang set forth in the Office Action of 09/23/2021 have been considered. 
Applicant argues that none of Forrest, Naito, and Gu should at least now provide for the device recited in the amended claim 1.
Respectfully, the Examiner does not agree.
Applicant has amended claim 1 to recite “wherein the first electrode provides holes, the second electrode provides electrons, and the holes provided from the first electrode and the electrons provided from the second electrode recombine in the emission layer, provided that when the organic light-emitting device comprises the first layer, the first layer directly contacts the first electrode: provided that when the organic light-emitting device comprises the second layer, the second layer directly contacts the second electrode; …”
The Examiner refers to the figure presented on page 38 of Applicant’s Remarks of 11/22/2021 (reproduced below).

    PNG
    media_image1.png
    421
    643
    media_image1.png
    Greyscale

As Applicant acknowledges, the first electrode (the lower “26” of the figure above left) consists of an ITO layer and a Mg:Ag layer, wherein holes are injected from the ITO layer to the HT layer 21H, and electrons are injected from the Mg:Ag layer to the ET layer 20T (or the first layer). The additional limitation, “the first electrode provides holes” does not necessarily mean that the first electrode is required to provide only holes. While the first electrode provides both 
Similarly, the second electrode (the upper “26” of the figure above left) consists of an ITO layer and a Mg:Ag layer, wherein holes are injected from the ITO layer to the HT layer 22H (or the second layer), and electrons are injected from the Mg:Ag layer to the ET layer 21T. The additional limitation, “the second electrode provides electrons” does not necessarily mean that the second electrode is required to provide only electron. While the second electrode provides both holes and electrons to the opposite directions, the second electrode still provides electron. Thus, the second electrode (ITO/Mg:Ag) of the device of Forrest in view of Naito reads on the limitations: 1) the second electrode has direct contact to the second layer, and 2) the second electrode provides electrons.
Accordingly, the outstanding rejections over Forrest in view of Naito are maintained.
Applicant’s arguments see the last paragraph of page 36 through third paragraph of page 39 of the reply filed 11/22/2021 regarding the rejections of claim 21 under 35 U.S.C. 103 over Forrest/Chai set forth in the Office Action of 09/23/2021 have been considered. 
Applicant argues that Ar1 is selected from particular group excluding a dibenzofuran group and a dibenzothiophene group. Applicant further argues that in claim 21, a fluorene group and a benzofluorene group are allowable over the cited reference. 
The rejection of claim 21 over Forrest in view of Chai has been withdrawn because the amended claim 21 does not allow the Ar1 group to be a dibenzofuran group or a dibenzothiphene group. 
However, the amended claim 21 still allows the Ar1 group to be a fluorene group. Under the broadest reasonable interpretation in light of the specification, a fluorene group encompasses a fluorene group substituted by any substituent group. Claim 21 does not require the “a fluorene group” to be interpreted as a 9,9-dihydrofluorene or an unsubstituted fluorene group. Claim 21 does not limit which substituent can be allowed or which substituent is required for the fluorene group.
Chai discloses a fluorene group substituted by octyl or phenyl groups (1 and 2 in Scheme 1). The 9,9-dioctylfluorene and 9,9-diphenylfluorene are encompassed by the “a fluorene group”. 
Accordingly, a new ground of rejection over Forrest in view of Chai is applied in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, Applicant recites “when [R5-(L5)a5]b5 is hydrogen, Ar1 is not a benzene group”. The limitation can be indefinite when a compound comprises multiple structures represented by Formula 2-2 and multiple substituents represented by [R5-(L5)a5]b5
When a condensed cyclic compound comprises multiple units each of which is represented by Formula 2-2, each unit of Formula 2-2 has one or more substituents, [R5-(L5)a5]b5. In such a case, it is unclear whether Ar1 is not a benzene group only when all of [R5-(L5)a5]b5 are hydrogen, or whether Ar1 is not a benzene only any one of [R5-(L5)a5]b5 is hydrogen.
For example, it is unclear whether the following compound reads on Formula 1 of claim 21.

    PNG
    media_image2.png
    128
    450
    media_image2.png
    Greyscale

Ar1 is a benzene group; c1 is 1; L1 is a substituted or unsubstituted C6-C60 arylene group (phenylene); a1 is 1; R1 is Formula 2-2; R2-R4 are each hydrogen; R5 is hydrogen or a nitro group; b1 is 2; b2 is 1. 
In the first interpretation, b5 is 1; a5 is 0; R5 is a nitro group, wherein because [R5-(L5)a5]b5 is not hydrogen, Ar1 can be a benzene group, meeting all the limitations of claim 21.
In the second interpretation, b5 is 6; a5 is 0; R5 is hydrogen or a nitro group. There are total 6 substituents corresponding to the [R5-(L5)a5]b5 in each naphthalimide unit of this compound. Five of them are hydrogen and one of them is a nitro group. It is unclear whether the claim requires all of 6 substituents, [R5-(L5)a5]b5 not to be hydrogen when Ar1 is a benzene group, or whether the claim does not allow any of 6 substituents, [R5-(L5)a5]b5 to be hydrogen when Ar1
For the purpose of prosecution, the limitation “when [R5-(L5)a5]b5 is hydrogen, Ar1 is not a benzene group” is interpreted to mean that Ar1 is not a benzene group only when all of substituents [R5-(L5)a5]b5 are hydrogen. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1, hereafter Forrest) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Naito).
Regarding claims 1 and 3-11, Forrest discloses an organic light-emitting device (“multicolor organic light emitting device” in Abstract; [038]-[039]; and Fig. 2A) comprising a first layer (“20T”, electron transport layer of the blue LED unit), a first electrode (“26” of the blue LED unit), an organic layer comprising an emission layer (“21H/21E/21T” of the green LED unit, wherein 21E is an emission layer), a second electrode (“26” of the green LED unit), a second layer (“22H”, hole transport layer of the red LED unit). 
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), a HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-transparent metal layer (26M). Thus, it is obvious that a hole transport layer of 22H is disposed between the 26I layer and the 22E layer of the red unit. 
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1; however, Forrest does teach the ETL layer comprises electron transport layer (ETL) material ([039]).
Naito discloses a condensed cyclic compound (“naphthylimide”) derivative used to make the electron transport layer of an organic light-emitting device ([027]).
Naito exemplifies a condensed cyclic compound (Formula (8) in [028]) having the following structure.

    PNG
    media_image3.png
    144
    486
    media_image3.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by substituting the electron transport layer (ETL) material with the condensed cyclic compound of Naito (Formula (8)).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the naphthylimide derivative of Naito is a known electron transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the electron transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer; and at least one of a first layer or a second layer, wherein the 
The condensed cyclic compound of Naito has identical structure as Applicant’s Compound 16 of the instant claim 11 and Applicant’s Formula 1 of the instant claim 1, wherein Ar1 is a benzene group; c1 is 1; L1-L5 and L9 are not present; a1-a5 and a9 are each 0; R1 is Formula 2-2; R2-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claims 1 and 3-11.
Regarding claims 13 and 16, the organic light-emitting device of Forrest as modified by Naito reads on all the features of claims 1 and 3-11, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The first electrode (a combined layer of transparent ITO and a semi-transparent metal layer) is a transmissive electrode or a semi-transmissive electrode, meeting all the limitations of claims 13
Claim 16 claim limitations of the second electrode; however, neither claim 1 nor claims 16 requires the first electrode to be an anode and the second electrode to be a cathode, or vice versa. 
Therefore, the organic light-emitting device of Forrest as modified by Naito is equated with a first layer (hole transport layer), a first electrode, an organic layer comprising an emission layer, and a second electrode, and a second layer comprising a condensed cyclic compound of Naito, Formula (8)), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer, meeting all the limitations of claims 16.
Regarding claims 12 and 15, the organic light-emitting device of Forrest as modified by Naito reads on all the features of claims 1, 3-11, 13, and 16, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
The organic light-emitting device of Forrest as modified by Naito reads on the claimed invention above but fails to teach that 1) the condensed cyclic compound of Naito absorbs light having a wavelength of about 400 nm to about 410 nm; and 2) the first layer is an ultraviolet-absorbing light-efficiency-enhancement layer.
It is reasonable to presume that 1) the condensed cyclic compound absorbing light having a wavelength of about 400 nm to about 410 nm and 2) the first layer is an ultraviolet-absorbing light-efficiency-enhancement layer are inherent to the compound.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The condensed cyclic compound of Naito (Formula (8)) has the same structure of Compound 16 of the Example 3 of Table 2 on page 86 of the instant specification. 
The specification states that the Compound 16 absorbs light having a wavelength of about 400 nm to about 410 nm (Transmittance at 405 nm is 2.3% in Table 2 on page 86). 
The specification states that the first and/or the second layer including the condensed cyclic compound is capable of increasing the external extraction efficiency of the organic light-emitting device ([190]). The specification evidences that Example 3 has high efficiency compared to the Comparative Example and is capable of reducing UV transmission ([256]). 
Therefore, 1) the condensed cyclic compound of Naito would absorb light having a wavelength of about 400 nm to about 410 nm, and 2) the first layer of the organic light-emitting device of Forrest as modified by Naito would be an ultraviolet-absorbing light-efficiency-enhancement layer, meeting all the limitations of claims 12 and 15.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Formula (8) disclosed by Naito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 18, the organic light-emitting device of Forrest as modified by Naito reads on all the features of 1, 3-13 and 15-16, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The device is equated with a first layer (hole transport layer), a first electrode, an organic layer comprising an emission layer, and a second electrode, and a second layer comprising a condensed cyclic compound of Naito, Formula (8)), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer, as outlined above.
The organic light-emitting device of Forrest as modified by Naito reads on the claimed invention above but fails to teach that the second layer is an ultraviolet-absorbing light-efficiency-enhancement layer.
It is reasonable to presume that the second layer being an ultraviolet-absorbing light-efficiency-enhancement layer is inherent to the compound.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The condensed cyclic compound of Naito (Formula (8)) has the same structure of Compound 16 of the Example 3 of Table 2 on page 86 of the instant specification. 
The specification states that the first and/or the second layer including the condensed cyclic compound is capable of increasing the external extraction efficiency of the organic light-emitting device ([190]). The specification evidences that Example 3 has high efficiency compared to the Comparative Example and is capable of reducing UV transmission ([256]). 
 Therefore, the second layer would be an ultraviolet-absorbing light-efficiency-enhancement layer, due to the structural similarity, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Formula (8) disclosed by Naito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 3-13, 15-16, and 18 above, further in view of Wang et al. (“Synthesis and luminescence properties of triad compounds with a disulfide bridge”, Dyes and Pigments 2002, vol. 54, page 265-274, hereafter Wang).
Regarding claims 16 and 19, the organic light-emitting device of Forrest as modified by Naito reads on all the features of claims 1 and 3-11, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The second layer of the organic light-emitting device of Forrest as modified by Naito does not comprise the condensed cyclic compound of Formula 1 of claim 1; however, Forrest does teach that the second layer is a hole transport layer.
Wang discloses a condensed cyclic compound (Compound 9 in Fig. 1).

    PNG
    media_image4.png
    180
    648
    media_image4.png
    Greyscale

Wang teaches that the condensed cyclic compound can be used as the hole transporting material of an organic light-emitting device (“organic electroluminescent device” in Abstract).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest as modified by Naito by substituting the second layer material with the condensed cyclic compound of Wang (Compound 9).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 9 of Wang is a known hole transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the hole transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (a condensed cyclic compound of Wang, Compound 9), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer; and at least one of a first layer or a second layer, wherein the first layer is positioned on the side of the first electrode opposite the organic layer and at a first end of the organic light-emitting device, and the second layer is positioned on the side of the second electrode opposite the organic layer and at a second end of the organic light-emitting device; wherein the first electrode provides holes, the second 
The Compound 9 of Wang has identical structure as Applicant’s Formula 1 of claim 1, wherein Ar1 is a benzene group; c1 is 1; L1 is be each independently selected from *-S-*’ and a substituted or unsubstituted C6-C60 arylene group (phenylene); a1 is 3; R1 is Formula 2-2; R2-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claims 16 and 19.
Regarding claim 18, the organic light-emitting device of Forrest as modified by Naito and Wang reads on all the features of 1, 3-11, and 16, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (a condensed cyclic compound of Wang, Compound 9), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The organic light-emitting device of Forrest as modified by Naito and Wang reads on the claimed invention above but fails to teach that the second layer is an ultraviolet-absorbing light-efficiency-enhancement layer.
It is reasonable to presume that the second layer (Compound 9 of Wang) being an ultraviolet-absorbing light-efficiency-enhancement layer is inherent to the compound.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The condensed cyclic compound of Wang (Compound 9) has identical structure of Applicant’s Formula 1 of claim 1, as outlined above.
Furthermore, Wang discloses Compound 9 of Wang absorbs ultraviolet (absorption maximum is located at around 331 nm in Table 1).
The specification states that the first and/or the second layer including the condensed cyclic compound (i.e. the compound has structure of Formula 1 of instant claim 1) is capable of increasing the external extraction efficiency of the organic light-emitting device ([190]); and the first or the second layer including the condensed cyclic compound can be an ultraviolet-absorbing light-efficiency-enhancement layer ([191]).
Additionally, Applicant exemplifies organic light-emitting devices having a second layer comprising Compounds 16, 28, and 51 exhibit ultraviolet absorption and higher efficiency (Table 2). The Compounds 16, 28, and 51 includes at least one naphthalimide unit. The Compound 9 of Wang also include two naphthalimide units.
Therefore, the second layer comprising Compound 9 of Wang would be an ultraviolet-absorbing light-efficiency-enhancement layer, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Formula (8) disclosed by Naito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 3-13, 15-16, and 18 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the organic light-emitting device of Forrest as modified by Naito reads on all the features of 1, 3-13, 15-16, and 18, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
Forrest as modified by Naito does not disclose a specific electronic apparatus comprising the organic light-emitting device of Forrest as modified by Naito and a thin film transistor; however, Forrest does teach that the pixel structures of the invention are used in active matrix displays ([094]), and an active matrix display employs an array of transistors ([004]).
Pang teaches the detailed contact structure between organic light-emitting device and a thin film transistor of an electronic apparatus (“a flexible active matrix OLED display” in Fig. 3).
The display apparatus includes a thin film transistor (TFT in Fig. 3), wherein the first electrode (anode in Fig. 3) of the organic light-emitting device electrically contacts one of a source electrode and a drain electrode of the thin film transistor (Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Forrest as modified by Naito to combine the organic light-emitting device with a thin film transistor to make an active matrix OLED display, based on the teaching of Pang. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the active 
The modification provides an electronic apparatus comprising the organic light-emitting device of Forrest as modified by Naito; and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1, hereafter Forrest) in view of Chai et al. (“Theoretical investigations into optical and charge transfer properties of donor-acceptor 1,8-naphthalimide derivatives as possible organic light-emitting materials” J. Mol. Structure 2016, vol. 1103, page 177-182, hereafter Chai).
Regarding claim 21
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), a HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-transparent metal layer (26M). Thus, it is obvious that a hole transport layer of 22H is disposed between the 26I layer and the 22E layer of the red unit. 
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1.
Chai discloses a condensed cyclic compound (Compound 1 or 2 in Scheme 1).

    PNG
    media_image5.png
    316
    681
    media_image5.png
    Greyscale

Chai teaches that the condensed cyclic compound of Chai can be used as a hole transport layer material of an organic light-emitting device (Abstract; page 181, column 1, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the condensed cyclic compound of Chai is a known hole transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the hole transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound 1 or 2 of Chai), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (electron transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
The condensed cyclic compound 1 or 2 of Chai has identical structure as Applicant’s Formula 1 of the instant claim 21, wherein Ar1 is a fluorene group; c1 is 1; L1-L5 and L9 are not present; a1-a5 and a9 are each 0; R1 is Formula 2-1; R3 is an unsubstituted C1-C60 alkyl group (-C8H17); R2 and R4-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claim 21.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Chai et al. (“Theoretical investigations into optical and charge transfer properties of donor-acceptor 1,8-naphthalimide derivatives as possible organic light-emitting materials” J. Mol. Structure 2016, vol. 1103, page 177-182) and Dong et al. (“New dibenzofuran/spirobifluorene hybrids as thermally stable host materials for efficient phosphorescent organic light-emitting diodes with low efficiency roll-off”, PCCP 2012, vol. 14, page 14224-14228, hereafter Dong).
Regarding claim 21, Forrest discloses an organic light-emitting device (“multicolor organic light emitting device” in Abstract; [038]-[039]; and Fig. 2A) comprising a first layer (“22H”, hole transport layer of the red LED unit), a first electrode (“26” of the green LED unit), an organic layer comprising an emission layer (“21H/21E/21T” of the green LED unit, wherein 21E is an emission layer), a second electrode (“26” of the blue LED unit), a second layer (“20T”, electron transport layer of the blue LED unit).
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), a HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-transparent metal layer (26M). Thus, it is obvious that a hole transport layer of 22H is disposed between the 26I layer and the 22E layer of the red unit. 
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1.
Chai discloses a condensed cyclic compound (Compound 1 or 2 in Scheme 1).

    PNG
    media_image5.png
    316
    681
    media_image5.png
    Greyscale

Chai teaches that the condensed cyclic compound of Chai can be used as a hole transport layer material of an organic light-emitting device (Abstract; page 181, column 1, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by substituting the hole transport layer material with the condensed cyclic compound of Chai (Compound 2).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the condensed cyclic compound of Chai is a known hole transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the hole transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound 2 of Chai), a first electrode, an organic layer comprising an 
Applicant claims Formula 1, wherein Ar1 is a spiro-bifluorene group. The unit corresponding to Ar1 in the condensed cyclic compound 2 of Chai is 9,9-diphenylfluorene which has similar structure as the claimed group of spiro-bifluorene group.
Dong discloses spiro-bifluorene compound used for an organic light emitting device (Abstract). Dong teaches spiro-bifluorene has high thermal stability (page 14224, column 2, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest in view of Chai by substituting 9,9-diphenylfluornee by spiro-bifluorene as taught by Dong.
The motivation of doing so would have been to provide the condensed cyclic compound with high thermal stability, based on the teaching of Dong.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Forrest in view of Chai and Dong), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (electron transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin 
The condensed cyclic compound of Forrest in view of Chai and Dong has identical structure as Applicant’s Formula 1 of the instant claim 21, wherein Ar1 is a spiro-bifluorene group; c1 is 1; L1-L5 and L9 are not present; a1-a5 and a9 are each 0; R1 is Formula 2-1; R3 is an unsubstituted C1-C60 alkyl group (-C8H17); R2 and R4-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claim 21.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Wang et al. (“Synthesis and luminescence properties of triad compounds with a disulfide bridge”, Dyes and Pigments 2002, vol. 54, page 265-274).
Regarding claim 21, Forrest discloses an organic light-emitting device (“multicolor organic light emitting device” in Abstract; [038]-[039]; and Fig. 2A) comprising a first layer (“22H”, hole transport layer of the red LED unit), a first electrode (“26” of the green LED unit), an organic layer comprising an emission layer (“21H/21E/21T” of the green LED unit, wherein 21E is an emission layer), a second electrode (“26” of the blue LED unit), a second layer (“20T”, electron transport layer of the blue LED unit).
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), a HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1.
Wang discloses a condensed cyclic compound (Compounds 3-8 in Fig. 1).
Wang teaches that the condensed cyclic compound can be used as the hole transporting material of an organic light-emitting device (“organic electroluminescent device” in Abstract).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by substituting the hole transport layer material with the condensed cyclic compound of Wang (Compounds 3-8).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the condensed cyclic compound of Wang is a known hole transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the hole transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Wang), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (electron transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
The condensed cyclic compound of Wang (Compounds 3-8) has identical structure as Applicant’s Formula 1 of the instant claim 21, wherein Ar1 is a benzene group; c1 is 1; L1 is be each independently selected from *-S-*’ and a substituted or unsubstituted C6-C60 arylene group (phenylene); a1 is 3; R1 is Formula 2-2; R2-R4 are each hydrogen; R5 is hydrogen, a nitro group, -N(Q1)(Q2); Q1 and Q2 are each C1-C60 alkyl group; b1 is 2; b2 is 1; and b5 is 0 or 1, when [R5-(L5)a5]b5 is hydrogen, Ar1 is not a benzene group, meeting all the limitations of claim 21.
It is noted that each of compound of Wang (Compounds 3 through 8) reads on the limitation of claim 21. The substituent piperidine of the Compound 4 of Wang reads on the limitation of R5 of Applicant’s Formula 1 because piperidine has identical structure as -N(Q1)(Q2); Q1 and Q2 are each C1-C60 alkyl group (i.e. Q1 is ethyl; Q2 is propyl; and there is no limitation to prevent Q1 and Q2 from being combined to form a ring). Compound 5 of Wang also reads on the limitation of Formula 1 of claim 21 because as stated in the 112(b) rejection section above, the limitation “when [R5-(L5)a5]b5 is hydrogen, Ar1 is not a benzene group” is interpreted such that Ar1 is not a benzene group only when all of [R5-(L5)a5]b5 units are hydrogen. Because Compound 5 of Wang wherein one of [R5-(L5)a5]b5 is hydrogen and the other [R5-(L5)a5]b5 is NO2, Ar1 can be a benzene group. Similarly Compounds 6-8 of Wang read on the limitation of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786